Citation Nr: 0842387	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  05-07 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for back, right leg, right foot, 
arms, shoulders, impaired balance, kidneys, bladder, and bowl 
disabilities due to cervical spine surgery, performed on 
April 24, 2001 at the Cleveland, Ohio VA Medical Center 
(VAMC).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, wherein the RO denied the 
veteran's claim of entitlement to compensation under 
provisions of 38 U.S.C.A. § 1151 for back, right leg, right 
foot, arms, shoulders, impaired balance, kidneys, bladder, 
and bowel disabilities due to cervical spine surgery 
performed at the Cleveland, Ohio VAMC on April 24, 2001.

The veteran testified before the undersigned at a 
videoconference hearing in March 2006.  A copy of the hearing 
transcript has been associated with the claims files.

When this case was before the Board in December 2007, it was 
remanded.  It is now before the Board for further appellate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim was most recently remanded so that a VA 
examination and an opinion could be obtained, because the 
veteran had provided competent testimony that the 
disabilities began within a few weeks after his April 2001 
surgery.  Since the time of the Board's remand, AMC has 
attempted to obtain a VA examination and opinion.  The 
records show that an opinion by a VA physician was obtained 
in April 2008.  The physician, Dr. J.S., had reviewed the 
veteran's claims file and provided an opinion that the 
veteran's current disabilities were not the result of the 
April 2001 surgery, nor were they worsened by the surgery.  
In May 2008, AMC again tried to obtain a VA examination for 
the veteran.  The records show that an examination was 
scheduled for February 2008 but that it was cancelled.  The 
VAMC forwarded the Board the opinion by the VA physician that 
did not include an examination.  In July 2008, AMC sent a 
letter to the veteran notifying him that AMC had asked a VA 
medical facility to schedule the veteran for an examination.  
The Beckley VAMC declined to complete the examination and the 
request was forwarded to the Richmond VAMC.  

In July 2008, a VA examination was reportedly conducted, but 
no examination findings or diagnoses were reported.  In a 
letter dated in September 2008, the veteran contended that he 
had not been examined.  The Board remand instructed that the 
examiner should provide a rationale for the opinions, but no 
rationale was directly stated.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

The veteran's representative contends that the remand 
instructions were not complied with.  While the AMC has made 
extensive efforts to ensure that the required examination was 
provided, it is likely that a decision on the basis of the 
current record would not withstand judicial review.

In his September 2008 letter the veteran contended that VA 
physicians could provide statements in support of his claim.  
VA has a duty to tell the veteran to obtain supporting 
statements from these physicians.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Tell the veteran that he should 
submit statements from the physicians 
referenced in his September 2008 letter.  
To substantiate his claims these 
statements would have to show that he has 
the claimed disabilities as the result of 
his April 2001 surgery, and that the 
disabilities were the result of an event 
not reasonably foreseeable, carelessness, 
negligence, lack of proper skill or error 
in judgment.

2.  Schedule the veteran for an 
examination (VA or fee basis) to 
determine whether any current disability 
of the veteran's back, right leg, right 
foot, arms, shoulders, balance, kidneys, 
bladder, or bowel are due to cervical 
spine surgery, e.g., C4 corpectomy with 
anterior iliac crest structural bone 
graft (left) and anterior plate, 
performed on April 24, 2001 at the 
Cleveland, Ohio VAMC.  

The examiner should examine the veteran 
and report any pertinent diagnosis.

The relevant contents of the claims 
folders must be reviewed; and such review 
should be reflected in the completed 
examination report or in an addendum.

The examiner should indicate opine as to 
whether it is at least as likely as not 
(50 percent probability or more) that 
current back, right leg, right foot, 
arms, shoulders, impaired balance, 
kidneys, bladder, and bowel disabilities 
were caused or chronically worsened as a 
result of cervical spine surgery, e.g., 
C4 corpectomy with anterior iliac crest 
structural bone graft (left) and anterior 
plate, performed on April 24, 2001 at the 
Cleveland, Ohio VAMC, and, if so, whether 
the cause of the disabilities or increase 
in disabilities was an event not 
reasonably foreseeable, or was 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA.

The examiner must provide a rationale for 
each opinion expressed.

2.  If the benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

